DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2020, 12/23/2020 and 07/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 13-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Yang (US Pub. No. 2019/0369470 A1) discloses:
Regarding claim 1, an illumination system (Figure 9B, element 400), comprising an excitation light source module (Figure 9B, element 110), a light splitting and combining module (Figure 9B, element 120), a filter module (Figure 9B, element 130), and a wavelength conversion module (Figure 9B, element 140), wherein the excitation light source module (Figure 9B, element 110) is configured to provide at least one excitation beam (Figure 9B, element B); the light splitting and combining module (Figure 9B, element 120) is disposed on a transmission path of the at least 
Regarding claims 2 and 14, a first lens module (Figure 9B, element 153) disposed on the transmission path of the at least one excitation beam (Figure 9B, element B) from the light splitting and combining module (Figure 9B, element 120) and the first lens module (Figure 9B, element 153) is configured to focus the at least one excitation beam (Figure 9B, element B) from the light splitting and combining module (Figure 9B, element 120) on the filter module (Figure 9B, element 130), wherein the first excitation beam (i.e. first color light beam; Figure 9B, element CB1) and the second excitation beam (i.e. second color light; Figure 9B, element CB2) from the first lens module (Figure 9B, element 153) are respectively incident to the filter module (Figure 9B, element 130) along different directions (clearly illustrated in Figure 9B).
Regarding claims 3 and 15, the first excitation beam (i.e. first color light beam; Figure 9B, element CB1) from the first lens module (Figure 9B, element 153) is incident to the filter module along a first direction (clearly 
Regarding claims 4 and 16, a first excitation light source (Figure 9B, element 110) and a second excitation light source (Figure 9B, element 310), the first excitation light source (Figure 9B, element 110) is configured to provide the first excitation beam (Figure 9B, element B), the second excitation light source (Figure 9B, element 310) is configured to provide the second excitation beam (Figure 9B, element B1), and an emission wavelength of the first excitation light source (i.e. element 110 emits element B which is a blue light beam; page 3, paragraph 0031, lines 30-31) is different from an emission wavelength of the second excitation light source (i.e. element 310 emits element B1 which is a red light beam; page 5, paragraph 0043, line 10).
Regarding claims 5 and 17, the light splitting and combining module (Figure 9B, element 120) comprises a first optical film (Figure 9B, element 122) and a second optical film (Figure 9B, element 124), wherein, the first optical film (Figure 9B, element 122) is disposed on the transmission path 
Regarding claims 6 and 18, the conversion beam (Figure 9B, element CB) from the wavelength conversion module (Figure 9B, element 140) is reflected by the first optical film (Figure 9B, element 122) and the second 
Regarding claim 13, a projection apparatus (Figure 1, element 10), comprising: an illumination system (Figure 1, element 100) comprising an excitation light source module (Figure 1, element 110), a light splitting and combining module (Figure 1, element 120), a filter module (Figure 1, element 130), and a wavelength conversion module (Figure 9B, element 140), wherein the excitation light source module (Figure 1, element 110) is configured to provide at least one excitation beam (Figure 1, element IB); the light splitting and combining module (Figure 9B, element 120) is disposed on a transmission path of the at least one excitation beam (Figure 9B, element B) from the excitation light source module (Figure 9B, element 110), wherein the at least one excitation beam from the light splitting and combining module (Figure 9B, element 120) comprises a first excitation beam (i.e. first color light beam; Figure 9B, element CB1) and a second excitation beam (i.e. second color light; Figure 9B, element CB2) which are different from each other in polarization state or wavelength range (i.e. CB1 and CB2 are different colors; therefore, they have different wavelength range); the filter module (Figure 9B, element 130) is disposed on the transmission path of the at least one excitation beam (Figure 9B, elements CB1 and CB2) from the light splitting and combining module (Figure 9B, element 120), has a light passing area (Figure 3, element T) configured to allow the at least one excitation beam to pass there-through .

Allowable Subject Matter
Claims 7-12 and 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 7 and 19, Yang (US Pub. No. 2019/0369470 A1) discloses an excitation light source module comprises a first excitation light source (Figure 9B, element 110) and a second excitation light source (Figure 9B, element 310), the first excitation light source (Figure 9B, element 110) is configured to provide the first excitation beam (Figure 9B, element B), and the second excitation light source (Figure 9B, element 310) is configured to provide the second excitation beam (Figure 9B, element B1).  However, Yang and the prior art of record neither shows nor suggests an excitation light source module wherein the first excitation beam and the second excitation beam have a same polarization state before being incident to the light splitting and combining module and have different polarization states from each other after passing through the light splitting and combining module.
Regarding claims 10 and 22, Yang (US Pub. No. 2019/0369470 A1) discloses an illumination system (Figure 9B, element 400) having a light splitting and combining module (Figure 9B, element 120).  Also, Huang (US Pub. No. 2015/0338061 A1) discloses an illumination system (Figure 4, element 2) wherein the light splitting and combining module (Figure 4, element 23) 
Regarding claims 8-9, 11-12, 20-21 and 23-24, the claims are allowable based on their dependence from allowable claims 7, 10, 19 and 22 (respectively).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US Pub. No. 2020/0026173 A1) discloses a filter module including an absorptive filter and a dichroic film. The absorptive filter is located at the at least one filter region, and configured to absorb the second color light with the second waveband. The dichroic film is located on the absorptive filter, and is pervious to the first color light and reflects the second color light. The absorptive filter is configured to absorb the second color light coming from the dichroic film, and is pervious to the first color light. 
Hsieh et al. (US Pub. No. 2018/0173087 A1) teaches an illumination system including a coherent light source, a first light-combining device, an optical wavelength conversion module, and a first auxiliary light source. The coherent light source emits a coherent light beam. The first light-combining device is disposed on a transmission path of the coherent light beam. The light wavelength conversion module is disposed on a transmission path of the coherent light beam transmitted from the first light-combining device and converts the coherent light beam into a first converted light beam, and reflects the first converted light beam back to the first light-combining device. The first auxiliary light source emits a first auxiliary light beam which is transmitted to the first light-combining device. The first light-combining device combines the first auxiliary light beam and the first converted light beam. A projection apparatus and a method for driving the illumination system are also provided.
Liao et al. (US Pub. No. 2015/0362830 A1) shows a light source module including a light source, a wavelength conversion module, and a light combining unit. The light source provides a beam. The wavelength conversion module converts part of the beam into a wavelength conversion beam and reflects part of the beam. The light combining unit is disposed between the light source and the wavelength conversion module and located on transmission paths of the beam and the wavelength conversion beam, and includes a splitting portion and a wavelength reflecting portion. The beam is transmitted to the wavelength conversion module after passing through the splitting portion. The splitting portion reflects the wavelength conversion beam. Part of the beam 
Liu et al. (US Patent No. 6,166,838 A) discloses an optical add/drop wavelength switch is controllably changed from a bridge state, in which output is identical to input, e.g. a Wavelength Division Multiplexed (WDM) input, and an add/drop state, in which a signal input to an add port is substituted for a particular wavelength subrange of the WDM input, other wavelengths of the WDM input being unchanged. In one embodiment, the wavelength subrange of the WDM signal is given a polarization different from other wavelengths of the WDM, such as by using a stacked waveplate or other optical filter or polarization discriminator. The differently-polarized wavelengths can be spatially separated, e.g. by a birefringent element or a polarization beam splitter, preferably in a bit-controlled fashion, such as by using a liquid crystal or other polarization controller. Polarization controllers and discriminators can be used similarly to selectably align or combine the add signal with the portion of the WDM signal outside the subrange.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
11/03/2021